Exhibit 12 CORNING INCORPORATED AND SUBSIDIARY COMPANIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (In millions, except ratios) Threemonthsended March31,2015 Income from continuing operations before taxes on income $ Adjustments: Equity in earnings of equity affiliates Distributed income of equity affiliates 48 Net income attributable to noncontrolling interests 2 Fixed charges net of capitalized interest 38 Earnings before taxes and fixed charges as adjusted $ Fixed charges: Interest incurred(a) $ 40 Portion of rent expense which represents an appropriate interest factor(b) 7 Amortization of debt costs 1 Total fixed charges $ 48 Preferred stock grossed up to a pre-tax basis 29 Combined fixed charges and preferred stock dividends 77 Ratio of earnings to fixed charges 10.1x Ratio of earnings to combined fixed charges and preferred stock dividends 6.3x (a) Interest incurred includes capitalized interest and amortization expense for debt costs. (b) One-third of net rent expense is the portion deemed representative of the interest factor. © 2015 Corning Incorporated. All Rights Reserved.
